Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Girao et al. (US 2013/0304488 A1).
Regarding Claim 1, Girao discloses a computer-implementable method (see e.g., Fig. 1, system 100 and/or  “operated on one or more server computers (e.g., having a processor, memory, storage, etc.) connected to the Internet, and operated by a SaaS provider 250”, Fig. 2, [0049]; Note: “advance care coordinator platform 200”, Fig. 2, [0044]) of coordinating actions with a set of at least one emergency service provider (see e.g., “the care coordinator 104 has a call center and coordinates help and home care services (e.g., medical doctors, emergency vehicles, nursing services, etc.). The care coordinator 104 maintains relationships with numerous care providers 106”, Fig. 1, [0031] and/or “the home services may be at least one of a health care service… an emergency health service… a police service, a fire service, and a security service”, [0017]), the method comprising the steps of:
communicating with at least one of the emergency service providers (see e.g., “the care coordinator 104 informs the selected care provider 106 that a new call exists”, Fig. 1, [0036]); and/or “At 156, the care provider allocates one or more care givers 108, such as nurses, doctors, drivers, etc., and dispatches them”, [0037] and/or  “the home services may be at least one of a health care service… an emergency health service… a police service, a fire service, and a security service”, [0017]); 
receiving communication from the at least one of the emergency service providers (see e.g., “once the care givers 108 are allocated by the care provider 106, the patient 102 will receive a message from the system 100 informing him or her of the care givers 108 that have been assigned, and of their expected arrival”, [0039] and/or  “when access to a system is required, the request is first made to the care coordinator 104, who will identify the care provider 106 and combine its decision with respect to access with the decision response from the care provider 106”, Fig. 1, [0038]) ; and, 
providing the communications with and communications from the at least one of the emergency service providers in an integrated emergency communication system (see e.g., “once the care givers 108 are allocated by the care provider 106, the patient 102 will receive a message from the system 100 informing him or her of the care givers 108 that have been assigned, and of their expected arrival”, [0039] and/or “all of the various stake holders, including the patient 102, care coordinator 104, care providers 106, and care giver 108 can access or exchange a variety of data other than the patient data 110, and/or not necessarily governed by the patient 102 such as care documentation for billing, accounting, and/or insurance purposes.”, Fig. 1, [0034] and/or “Details on the treatment (including, e.g., a time stamp) will be recorded by the system in order to allow later auditing, which may be required in some jurisdictions, and for possible use in  billing for the treatments and services that were provided”, [0040] and/or “the operation of a care coordination system 100”, Fig. 1, [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645